Citation Nr: 9921302	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-08 044	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of improved 
pension benefits.  


				ATTORNEY FOR THE BOARD

J.A. Markey, Associate Counsel

FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1943 to February 1946 and from November 1951 to 
September 1953.

2.	On July 21, 1999 the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, Roanoke, Virginia, that 
the veteran died on April [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. 
§ 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West Supp. 1999); 38 C.F.R. 
§ 20.1302 (1998).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106 (1998).






ORDER

The appeal is dismissed.




		
      E. M. KRENZER
	Member, Board of Veterans' Appeals



 

